Case 2:19-mj-30561-DUTY ECF No.1 filed 10/27/19 PagelD.1 Page1of11

Telephone: (13) 226-9100

AUSA: Matthew Roth
Telephone: (313) 965-2323

Special Apent: Ray Nichols
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

AO 91 (Rey, LI/11} Criminal Complaint

United States of America

 

v.
Daniel M. Vorberg Case:2:19-mj-30561
Judge: Unassigned,
Filed: 10-27-2019 At 01:39 PM
USA v. DANIEL M. VORBERG(CMP)(MLW)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 24 to October 26, 2019 inthe county of ____Wayne in the
__Eastern__Districtof__ Michigan _, the defendant(s) violated:
Offense Description

Code Section

18 USC § 2422(b) Attempted Enticement of a Minor

This criminal complaint is based on these facts:

see attached affidavit.

    

 

 

 

 

Continued on the attached sheet. a —_
Lo > << Complainant's signature
a
ge Ray Nichols, Special Agent FBI
Printed name and title
Sworn to before me and signed in my presence. oO a
ar egh 8 mmm
cmvcs 14,208 | Gs | oa
patel’ CON Ns 4, ae 4 , Judge's signature

Hon, Anthony P. Patti, United States Magistrate Judge

 

 

City and state: Detroit, Michigan
Printed name and title
Case 2:19-mj-30561-DUTY ECF No.1 filed 10/27/19 PagelD.2 Page 2of11

AFFIDAVIT IN SUPPORT OF APPLICATION FOR COMPLAINT
AND ARREST WARRANT

I Raymond C. Nichols, having been first duly sworn, do hereby depose and

state as follows:

I. INTRODUCTION

1. I have been employed as a Special Agent of the FBI since February of '
2012. Lam currently assigned to the FBI Detroit Division. As a Special Agent, I
investigate federal criminal violations related to Internet fraud, computer
intrusions, and the FBI’s Innocent Images National Initiative, which investigates
matters involving the online sexual exploitation of children. I have gained
experience through training at the FBI Academy, post Academy training, and
everyday work-related to conducting these types of investigations. Before joining
the FBI, I obtained a bachelor’s degree in computer information systems and
employed as a network/server administrator for approximately nine years.

2. This affidavit is made in support of an application for a criminal
complaint and arrest warrant for DANIEL M. VORBERG (date of birth:
**/**/1982) for violating 18 U.S.C. § 2422(b), attempted coercion and enticement
of a minor.

3. The statements contained in this affidavit are based in part on written

/

reports from other law enforcement agents, independent investigation and analysis

by law enforcement officers/analysts, and my experience, training and background
Case 2:19-mj-30561-DUTY ECF No.1 filed 10/27/19 PagelD.3 Page 3 of11

as a Special Agent (SA) with the FBI. Because this affidavit is being submitted for
the limited purpose of securing an arrest warrant, 1 have not included each and
every fact known to law enforcement concerning this investigation. The facts set
forth establish probable cause that VORBERG has violated Title 18 U.S.C. §
2422(b) (attempted enticement of a minor).

Il. PROBABLE CAUSE

| 4, In July of 2019, Lieutenant Gordon May of the Brownstown Police |
Department (BPD) contacted the FBI. BPD had an ongoing investigation regarding
the sexual exploitation of a minor. In December of 2018, the mother of a
Brownstown minor female child (MV-1) reported that she caught MV-1 attempting
to sneak: out of her house to meet “J acob.”

5, MV-1 confided in her mother that she had been in communication
with “Jacob” who used telephone number 708-xxx-xx95. MV-1 subsequently
participated in a forensic interview and made the following statements:

a. “Jacob” told her, among other things, that he lived 4 hours
away, drove a 4x4, worked in construction, and was going to
take MV-1’s “virginity;”

b. On the night that “Jacob” was supposed to come pickup MV-1
to engage in sex acts, she missed numerous calls from him; and

c, MV-1 never actually met with “Jacob” because her dog/s woke
Case 2:19-mj-30561-DUTY ECF No. 1 filed 10/27/19 PagelD.4 Page 4ofi1

her mother up.

6. In January of 2019, BPD obtained a search warrant for telephone
number 708-xxx-xx95, AT&T identified the subscriber as DANIEL M.
VORBERG, date of birth xx/xx/1982, with an address in Oak Lawn, Hlinois.

7, On July 31, 2019, the FBI conducted a search for vehicles registered
to DANIEL M. VORBERG at that address and found a Chevrolet Silverado 1500
with Illinois license plate number 23xxxx9B. A criminal history search for
VORBERG revealed charges in the State of Illinois for the following:

a. 9/28/2004 — contributing to the delinquency of a minor;
b. 1/21/2005 — battery / bodily harm;
c. 10/07/2009 — child abduction / kidnapping / indecent exposure;
and
| d. 5/1/2013 and 6/19/2015 — indecent exposure.

8. According to anews article dated June 14, 2014, VORBERG was
found guilty of public indecency by a jury in relation to an April 30, 2013, incident
in Illinois. Per the article, two adult witnesses observed VORBERG masturbating
while aiming his cell phone at a group of children playing nearby, VORBERG was
sentenced to three years in the Illinois Department of Corrections for this offense.

9. On or about October 24, 2019, the FBI contacted VORBERG through

an online undercover employee (OCE) assuming the persona of a 13-year-old

3
Case 2:19-mj-30561-DUTY ECF No.1 filed 10/27/19 PagelD.5 Page5of11

female. On October 24, 2019, the OCE sent the text message “WYD” (what you
doing?) to 708-xxx-xx95. VORBERG responded that he was getting ready for
work. The OCE asked him if VORBERG remembered her and that she believed
VOLBERG’s name was Ben, a person she previously met in a chat room.
VORBERG responded that his name was “Jacob.” VORBERG asked for a picture
of the OCE, The OCE sent him a photo of what appeared to be a thirteen-year-old
child and asked, “remember me now.” VORBERG responded, “I’d remember the
naughty ones.” VORBERG then sent the OCE a photo of himself, to which the
OCE responded, “Lol, your not Ben, youre a grown man. Im only 13.”

10. On October 24, 2019, VORBERG sent a message to the OCE which
stated, “I drove to Michigan to meet a girl your age before and J thought that’s who
you were. Her parents caught her trying to sneak out though.”

th Throughout October 24, 2019, VORBERG continued to ask the OCE
for photographs. The OCE provided non-pornographic photographs. In response to
one photo, VORBERG stated, “You should def take that picture without that shirt.”
VORBERG turned the conversation sexual stating, “I’d love to lick you mmm.”
VORBERG asked the OCE about her experience with oral sex and offered to
perform it on her. VORBERG asked the OCE where she lived. The OCE
responded that she lived in Wyandotte, Michigan. VORBERG said that he lived

near Chicago but would be willing to make a five hour drive to meet the OCE.
. Case 2:19-mj-30561-DUTY ECF No.1 filed 10/27/19 PagelD.6 Page 6 of11

VORBERG sent a screen shot of a map showing the route from Chicago to
Wyandotte.

12, VORBERG continued to discuss sex acts and the OCE’s sexual
experiences. VORBERG asked the OCE how tall she was. The OCE responded,
“lol not even 5.” VORBERG stated, “Oh wow lol I always wanted a tiny young
girl.” In the late evening hours, VORBERG told the OCE, “I'd love for you to
- grind that tight pussy over my fat dick mmm.” VORBERG asked the OCE, “What
if I came there, would you meet up fr [for real]?” The OCE agreed that she would
meet VORBERG, The two began to discuss how she would sneak out of her house
and where they could have sex. VORBERG indicated that the two could have sex
in his truck, get a hotel, or go to a park. VORBERG sent a picture of his truck to
the OCH, which was a Chevy Silverado 1500, which appeared to match the one
known 'to be registered to him. The OCE told VORBERG that there was a park
near her house by the river and that they could meet there. VORBERG then |
continued to request pictures of the OCE. The OCE provided non-sexual pictures
that appeared to depict a young teenage girl. Again, VORBERG made a comment
about a sex act with each picture. .

13. On October 24, 2019, VORBERG sent a video depicting what
appeared to be an adult male masturbating. He indicated he was “jerking off” to the

OCE’s photos. At one point, VORBERG stated “I’d love to bend you over and.
Case 2:19-mj-30561-DUTY ECF No.1 filed 10/27/19 PagelD.7 Page 7 of 11

fuck you from behind.” VORBERG asked the OCE to send him a picture of her in
her panties. When the OCE was slow to respond, VORBERG stated, “Ok but now
you gotta send without panties too.” The OCE did not send the requested picture to
VORBERG. |

14. Unless otherwise indicated, the following events occurred on October
25, 2019: OCE and VORBERG continued to communicate via text. The
conversation was extremely sexual with VORBERG, He continued to ask the OCE
that, if he came to her house, would she be able to sneak out. VORBERG
' expressed a concern with getting in trouble with the law if he was to be caught
with the OCE. The OCE told VORBERG, “We don’t have to do it at all tf you
don’t want.” VORBERG responded, “Oh we are doing it,” “Im going to lick you
first through.” The OCE told VORBERG that he would have to use a condom for
sex. He said that he had some.

15. VORBERG asked for a description of what the OCE was wearing,
The OCE described a black shirt with blue/black flannel over shirt. VORBERG
told the OCE that he had a flannel on. He sent the OCE a photograph of himseif
wearing a yellow flannel shirt. The OCE responded, “we could be twinsies,” to
which VORBERG replied, “and we should fuck.”

16. At approximately 6:40 p.m., VORBERG texted the OCE stating, “I’m

so horny for you rn [right now],” “Can you sneak out at midnight? Lol I want to go

6
Case 2:19-mj-30561-DUTY ECF No.1 filed 10/27/19 PagelD.8 Page 8 of11

there rn.” The OCE told VORBERG that her mom would be asleep and that she
could sneak out. The OCE warned him that she would need to be back home
before her mom woke up the next morning, VORBERG asked for the location of
the park near the OCE’s home. The OCE sent VORBERG a link to a Google Map
showing the location of the park near Southfield Road and West Jefferson in
Ecorse, Michigan. VORBERG asked the OCE if there would be any cops at the
park. He indicated he was concerned because his truck had Illinois plates.

17. VORBERG asked the OCE if she would really meet him if he came.
The OCE said yes and VORBERG told her, “If anything does happen say you told
me that you are 18 and we didn’t talk or do anything sexual.” At approximately

7:09 p.m., VORBERG told the OCE, “But if I go there and you change your mind

I’m raping you lol.” |

18. Atapproximately 7:50 p.m., VORBERG indicated he was on the way
to the park to meet the OCE. Along the way, VORBERG continued to text the
OCE with updates on his location. At approximately 8:16 p.m., VORBERG told
the OCE he was in Indiana. While driving, VORBERG texted the OCE, “Have any
of your friends had sex yet?” The OCE told VORBERG that some of her friends
said they have, and that there was a rumor that one of the girls in her class got

pregnant. VORBERG then asked, “Oh shit what grade 8"? Or freshman or is that

7" | forget.” The OCE responded, “8".”
Case 2:19-mj-30561-DUTY ECF No.1 filed 10/27/19 PagelID.9 Page 9of11

19, On or about 8:55 p.m., VORBERG sent the OCE a picture of a “Pure
Michigan” sign and said, “In Michigan.” Throughout the night, VORBERG sent
pictures of his speedometer indicating he was, at times, driving up to 100 m.p.h. on
his way to Ecorse to meet the OCE.

20. In anticipation of VORBERG’s arrival in Ecorse, the FBI’s Southeast
Michigan Trafficking and Exploitation Crimes Task Force (SEMTEC), along with
the Violent Crime Task Force, (VCTF), Michigan State Police, and Brownstown
Police Department, setup surveillance in the vicinity of the park.

21. Atapproximately 12:20 a.m., on October 26, 2019, surveillance
observed a truck matching the description of the truck registered to VORBERG.
The vehicle traveled on Southfield Road and turned south onto W. Jefferson in
. Ecorse. The vehicle pulled to the curb on the west side of W. Jefferson across from
and within 50 feet of the park. The OCE received a message from VORBERG at
approximately 12:24 a.m. which stated, “I’m here though ©,” Surveillance then
observed the vehicle pull on to W. Jefferson heading south and turn onto Bourassa
Street. A traffic stop was then conducted near the intersection of Bourassa Street
and Monroe Street. The driver of the vehicle was identified as VORBERG and
taken into custody.

22. VORBERG wore what appeared to be the yellow flannel shirt

depicted in the photo he had sent the OCE. On his person was a condom and a box
Case 2:19-mj-30561-DUTY -ECF No.1 filed 10/27/19 PagelD.10 Page 10of11

cutter,

23, While on scene, Affiant was advised that an iPhone, in plain view,
was on the passenger seat of the Chevy Silverado that VORBERG was driving,
Affiant called telephone number 708-xxx-xx95 from the OCE’s phone. The iPhone
began to ring and showed the OCE’s phone number on the screen. Additionally,
visible on the screen of the iPhone, was the last text message sent to VORBERG
from the OCE.

24, VORBERG was then transported to the Brownstown Police
Department for an interview. VORBERG was afforded the opportunity to call his
mother, During the call, a Brownstown Police Officer overheard VORBERG
attempt to provide his mother with what may have been a username and password.
VORBERG was overheard telling her to “wipe it clean.”

25. Under Michigan Compiled Laws Section 750.520d(1)(a) (third degree
criminal sexual conduct), it is a felony to engage in sexual penetration with another
person if that person is at least 13 years of age and under 16 years of age. Violation

of the statute is punishable by imprisonment for not more than 15 years.
Case 2:19-mj-30561-DUTY ECF No.1 filed 10/27/19 PagelD.11 Page 11of11

Il. CONCLUSION
26. Probable cause exists that DANIEL M. VORBERG violated 18

U.S.C. § 2422(bOc), attempted coercion and enticement of a minor.

4 La
A Special Agent Raymond C. Nichols
Féderal Bureau of Investigation

Sworn and subscribed before me
On this 27th day of October, 2019.

C5 0

ANTHONY P. PATTI
UNITED STATES MAGISTRATE JUDGE

10
